DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant communication is in response to communication filed on 04/12/2021.
Claims 23-42 are pending of which independent claim 23, 31 and 35 are independent.
The IDS(s) submitted on 04/12/2021 is being considered.
The instant application is a continuation of Application 16/348380 (US PAT 10979944).
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10979944. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are describing after a handover is initiated by the base station on changing a serving cell of a user equipment (UE), a RRC information element is encoded to reset RLC (Radio Link Control), PDCP (packet data convergence protocol), and MAC (Medium Access Control) layers.  The instant application independent claims are a broader version of the patented independent claims as they fail to recite the apparatus is a base station of a RAN comprising a central unit (CU) portion and a distributed unit (DU) implementing the multi-layer protocol stack divided between CU portion and the DU portion.
To establish the double patenting rejection of pending claims 23-42, co-pending independent claim 23 is rejected based on patented claim as an example in the table shown below.  The limitations of patented claims 1-3 that correspond to the limitations of pending claims 1 are bolded in patented claims 1-3 in the table shown below.
Pending claim 1 of instant Application
Patented claims 1, 2, and 3 of US PAT 10979944
23. An apparatus, comprising: a memory; and processing circuitry in communication with the memory, wherein the processing circuitry is configured to:
 1. An apparatus of a base station (BS) of a radio access network (RAN), the apparatus comprising: processing circuitry including a central unit (CU) portion and a distributed unit (DU) portion that implement a BS multi-layer protocol stack divided between the CU portion and the DU portion, wherein the processing circuitry is configured to:
initiate a handover to change a serving cell of a user equipment (UE), wherein the handover includes a change in a portion of layers of a multi-layer protocol stack;
initiate a handover to change a serving cell of user equipment (UE), wherein the handover includes a change in a portion of layers of the BS multi-layer protocol stack;
and encode radio resource control (RRC) information for transmission to the UE, wherein the RRC information includes a first indication to reset radio link control (RLC), wherein the first indication is separate from a second indication for packet data convergence protocol (PDCP) and a third indication for a security key update in association with the handover.
and encode an information element for transmission to the UE indicating whether or not layer information for one or more layers of a UE multi-layer protocol stack implemented in the UE is to be reset by the UE in association with the handover; and memory to store data associated with the information element.

2. The apparatus of claim 1, wherein the CU portion and the DU portion implement a BS multi-layer protocol stack that includes a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer; wherein the CU portion of the processing circuitry implements a first number of layers of the BS multi-layer protocol stack,

3. The apparatus of claim 1, wherein the information element indicates the UE is to reset one or more of a PDCP layer, an RLC layer, a MAC layer, and a PHY layer of the UE multi-layer protocol stack in association with the handover.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, Line 10 partially recites “…a second indication…” and in Line 11 partially recites “ …a third indication…” and in Line 9 partially recites “…wherein the RRC information includes a first indication…”  The claim clearly indicates that the first indication is part of the RRC information.  However it is not clear and ambiguous whether the RRC information also includes the second and third indications.  
	For the purposes of examining claim 23 and claims depending on claim 23, the examiner assumes that the second and third indications are included in the RRC information with the first indication to be consistent with Applicant’s disclosure in the specification and drawings.
	Dependent claims 24- 30 are rejected for depending on independent claim 23 and having the same flaw as the parent claim 23.
Regarding claim 31, Line 10 partially recites “…a second indication…” and in Line 11 partially recites “ …a third indication…” and in Line 9 partially recites “…wherein the RRC information includes a first indication…”  The claim clearly indicates that the first indication is part of the RRC information.  However it is not clear and ambiguous whether the RRC information also includes the second and third indications.  
	For the purposes of examining claim 31 and claims depending on claim 31, the examiner assumes that the second and third indications are included in the RRC information with the first indication to be consistent with Applicant’s disclosure in the specification and drawings.
	Dependent claims 32-34 are rejected for depending on independent claim 31 and having the same flaw as the parent claim 31.
Regarding claim 35, Line 10 partially recites “…a second indication…” and in Line 11 partially recites “ …a third indication…” and in Line 9 partially recites “…wherein the RRC information includes a first indication…”  The claim clearly indicates that the first indication is part of the RRC information.  However it is not clear and ambiguous whether the RRC information also includes the second and third indications.  
	For the purposes of examining claim 35 and claims depending on claim 35, the examiner assumes that the second and third indications are included in the RRC information with the first indication to be consistent with Applicant’s disclosure in the specification and drawings.
	Dependent claims 36-42 are rejected for depending on independent claim 35 and having the same flaw as the parent claim 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26, 28, 31, 32, 33, 35, 36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being obvious over Van Der Velde et al (US 20170222876 A1), hereinafter Van, in view of Zhang et al (WO 2016/195735 A1).
The applied reference has a common Assignee (i.e. INTEL IP) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).   The rationale to combine or modify the prior art (i.e. Van der Velde et al ) with Zhang’s disclosure of skipping or resetting security key update is to speed up the processing time for mobility reconfiguration (e.g. handover) thereby reducing the service interruption time (Zhang’s paragraph 58).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 23, Van discloses an apparatus (i.e. See Apparatus in Fig. 6 and can be the MeNb shown in Fig. 8), comprising: a memory (i.e. Fig. 6 ROM 614, RAM 610,  and Mass Storage 612) ; and processing circuitry (i.e. Fig. 6 Processor 602)  in communication with the memory, wherein the processing circuitry is configured to:
	 initiate a handover to change a serving cell of a user equipment (UE), wherein the handover includes a change in a portion of layers of a multi-layer protocol stack (see paragraphs 154 and 155 after MeNB initiates handover by sending a RRC Reconfiguration Message to the UE and the change occurs in the layers of MAC, PDCP and RLC; In Fig. 8 the change of serving cell occurs from an SeNB, source Secondary eNB,, to T-SeNB, target Secondary eNB as shown in Fig. 8 and in paragraphs 211 and 215 the MeNB sends RRC Connection Reconfiguration Message  to the UE to initiate the change of Serving Secondary Cell SeNB to target SeNB) ; and
	encode radio resource control (RRC) information for transmission to the UE (i.e. MeNB encodes RRC Connection Reconfiguration Message to the UE in paragraphs 211 and 215 with respect to Fig. 8 and includes a field, mobilityControlInfo, to indicate for SCG Change with handover from SeNB to T-SeNB ), wherein the RRC information (i.e. the mobilityControlinfo is a field can have bits to indicate to reset/release MAC, re-establish/release RLC and re-establish PDCP ) includes a first indication to reset radio link control (RLC) (see paragraphs 211 and 215 release/re-establish RLC), wherein the first indication is separate from a second indication for packet data convergence protocol (PDCP) (i.e. paragraphs 211 and 215 re-establish PDCP). (It should be noted per Fig. 8 SCG-Change involves handover  per Fig. 8 and Table 2.  Argument based on paragraph 214 reciting “DRB type change not including handover” will not be persuasive as SCG change involves handover per Fig. 8 and Table 2.  Further resetting RLC is equivalent to re-establishing RLC with default parameters/configuration as explained in paragraphs 257-258)
	Van discloses a third indication as a MAC resetting but fails to disclose an indication for a security key update in association with the handover.
	Zhang, in the same endeavor of providing seamless mobility using handoffs, discloses an indication for a security key update in association with the handover. (See end of paragraphs 17 and  57 indicating Layer 2 reconfiguration including resetting MAC, RLC, and security update key.)	In view of the above, having the apparatus of Van and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s apparatus with an indication for a security key update in association with handover as taught by Zhang, since Zhang states in paragraph 58 that the modification results in speeding up the processing time for mobility reconfiguration (e.g. handover) thereby reducing the service interruption time by reducing amount of messages exchanged or processed.
	Regarding claim 31, Van discloses an apparatus (i.e. See Apparatus in Fig. 6 and can be the UE shown in Fig. 8), comprising: a memory (i.e. Fig. 6 ROM 614, RAM 610,  and Mass Storage 612) ; and processing circuitry (i.e. Fig. 6 Processor 602)  in communication with the memory, wherein the processing circuitry is configured to:
	perform a serving cell handover (See Fig. 8 where UE sends RRC Connection Reconfiguration Complete in step 5 to indicate Handover complete) in response to a received indication (i.e. in response to RRC Connection Reconfiguration received from MeNB by UE in Fig. 8) to perform the handover, wherein the handover includes a change to a portion of layers of a multi-layer protocol stack; (see paragraphs 154 and 155 after MeNB initiates handover by sending a RRC Reconfiguration Message to the UE and the change occurs in the layers of MAC, PDCP and RLC; In Fig. 8 the change of serving cell occurs from an SeNB, source Secondary eNB,, to T-SeNB, target Secondary eNB as shown in Fig. 8 and in paragraphs 211 and 215 the MeNB sends RRC Connection Reconfiguration Message  to the UE to initiate the change of Serving Secondary Cell SeNB to target SeNB) and
decode radio resource control (RRC) information (i.e. MeNB encodes RRC Connection Reconfiguration Message to the UE in paragraphs 211 and 215 with respect to Fig. 8 and includes a field, mobilityControlInfo, to indicate for SCG Change with handover from SeNB to T-SeNB ), received from a base
station(i.e. Fig. 8 MeNB), wherein the RRC information (i.e. the mobilityControlinfo is a field can have bits to indicate to reset/release MAC, re-establish/release RLC and re-establish PDCP ) includes a first indication to reset radio link control (RLC) (see paragraphs 211 and 215 release/re-establish RLC), wherein the first indication is separate from a second indication for packet data convergence protocol (PDCP) (i.e. paragraphs 211 and 215 re-establish PDCP). (It should be noted per Fig. 8 SCG-Change involves handover  per Fig. 8 and Table 2.  Argument based on paragraph 214 reciting “DRB type change not including handover” will not be persuasive as SCG change involves handover per Fig. 8 and Table 2.  Further resetting RLC is equivalent to re-establishing RLC with default parameters/configuration as explained in paragraphs 257-258)
	 Van discloses a third indication as a MAC resetting but fails to disclose an indication for a security key update in association with the handover.
	Zhang, in the same endeavor of providing seamless mobility using handoffs, discloses an indication for a security key update in association with the handover. (See end of paragraphs 17 and  57 indicating Layer 2 reconfiguration including resetting MAC, RLC, and security update key.)
	In view of the above, having the apparatus of Van and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s apparatus with an indication for a security key update in association with handover as taught by Zhang, since Zhang states in paragraph 58 that the modification results in speeding up the processing time for mobility reconfiguration (e.g. handover) thereby reducing the service interruption time by reducing amount of messages exchanged or processed.
	Regarding claim 35, Van discloses a non-transitory computer-readable storage medium (i.e. Fig. 6 Mass Storage 612, RM 610, ROM 614) that stores instructions executable by one or more processors (i.e. Fig. 6 processor 602) of a base station (i.e. Fig. 8 MeNB) to cause the base station to:

initiate a handover to change a serving cell of a user equipment (UE), wherein the handover includes a change in a portion of layers of a multi-layer protocol stack (see paragraphs 154 and 155 after MeNB initiates handover by sending a RRC Reconfiguration Message to the UE and the change occurs in the layers of MAC, PDCP and RLC; In Fig. 8 the change of serving cell occurs from an SeNB, source Secondary eNB,, to T-SeNB, target Secondary eNB as shown in Fig. 8 and in paragraphs 211 and 215 the MeNB sends RRC Connection Reconfiguration Message  to the UE to initiate the change of Serving Secondary Cell SeNB to target SeNB) ; and
	encode radio resource control (RRC) information for transmission to the UE (i.e. MeNB encodes RRC Connection Reconfiguration Message to the UE in paragraphs 211 and 215 with respect to Fig. 8 and includes a field, mobilityControlInfo, to indicate for SCG Change with handover from SeNB to T-SeNB ), wherein the RRC information (i.e. the mobilityControlinfo is a field can have bits to indicate to reset/release MAC, re-establish/release RLC and re-establish PDCP ) includes a first indication to reset radio link control (RLC) (see paragraphs 211 and 215 release/re-establish RLC), wherein the first indication is separate from a second indication for packet data convergence protocol (PDCP) (i.e. paragraphs 211 and 215 re-establish PDCP). (It should be noted per Fig. 8 SCG-Change involves handover  per Fig. 8 and Table 2.  Argument based on paragraph 214 reciting “DRB type change not including handover” will not be persuasive as SCG change involves handover per Fig. 8 and Table 2.  Further resetting RLC is equivalent to re-establishing RLC with default parameters/configuration as explained in paragraphs 257-258)
	Van discloses a third indication as a MAC resetting but fails to disclose an indication for a security key update in association with the handover.
	Zhang, in the same endeavor of providing seamless mobility using handoffs, discloses an indication for a security key update in association with the handover. (See end of paragraphs 17 and  57 indicating Layer 2 reconfiguration including resetting MAC, RLC, and security update key.)
		
	In view of the above, having the medium of Van and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s medium with an indication for a security key update in association with handover as taught by Zhang, since Zhang states in paragraph 58 that the modification results in speeding up the processing time for mobility reconfiguration (e.g. handover) thereby reducing the service interruption time by reducing amount of messages exchanged or processed.
	Regarding claim 26, Van modified by Zhang discloses the apparatus of claim 23, however Van fails to disclose further wherein the processing circuitry is configured to encode an information element for transmission to the UE that indicates whether a security update is to be skipped or performed as part of the handover performed by the UE.  
	Zhang discloses wherein the processing circuitry is configured to encode an information element for transmission to the UE that indicates whether a security update is to be skipped or performed as part of the handover performed by the UE.(See paragraph 59 last 3 lines indicating the variable keyUpdateSkip-rl14is set and transmitted to the UE will cause the UE to skip security update for handover)
	In view of the above, having the medium of Van and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s medium with an indication for a security key update in association with handover as taught by Zhang, since Zhang states in paragraph 58 that the modification results in speeding up the processing time for mobility reconfiguration (e.g. handover) thereby reducing the service interruption time by reducing amount of messages exchanged or processed.
	Regarding claim 28, claim 28 is rejected in the same scope as claim 26.
	Regarding claim 38, claim 38 is rejected in the same scope as claim 26.
	Regarding claim 40, claim 40 is rejected in the same scope as claim 26.
	Regarding claim 32, Van modified by Zhang discloses the apparatus of claim 31, Van further discloses wherein the processing circuitry is further configured to: reset the RLC according to the RRC information received from the base station. (See Van paragraphs see paragraphs 211 and 215 release/re-establish RLC based on info in RRC configuration message). Zhang also discloses resetting RLC according to RRC info received in paragraphs 34, 35 and 57.
	  The motivation to combine Van and Zhang is set forth above.
	Regarding claim 33, claim 33 is rejected in the same scope as claim 26.
Claims 24, 25, 36 and 37 is/are rejected under 35 U.S.C. 103 as being obvious over Van Der Velde et al (US 20170222876 A1), hereinafter Van, in view of Zhang et al (WO 2016/195735 A1) and further in view of Tenney et al (US 10178702 B2).
	Regarding claim 24, Van modified by Zhang discloses the apparatus of claim 23 including the processing circuitry, but fails to disclose wherein the processing circuitry comprises a central unit (CU) portion and a distributed unit (DU) portion that implement the multi-layer protocol stack divided between the CU portion and the DU portion.
	Tenney in the same endeavor discloses wherein the processing circuitry comprises a central unit (CU) portion and a distributed unit (DU) portion that implement the multi-layer protocol stack divided between the CU portion and the DU portion.(See Fig. 2 with CU 10 implementing RRC and PDCP and DU 220 implementing RLC, MAC, and PHY protocol stacks). 
	In view of the above, having the apparatus of Van and Zhang and then given the well- established teaching of Tenney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s and Zhang’s apparatus with a CU and DU portion as taught by Tenney, since Tenney  states in Column 2, lines 65-67 that the modification results in a structure that enables Layer 2 mobility of a user equipment between distributed units so that burdensome Layer 3 signaling between the user equipment and the centralized unit is avoided.
	Regarding claim 25, Van modified by Zhang discloses the apparatus of claim 23,
but fails to disclose wherein the multi-layer protocol stack that includes an RRC layer, a PDCP layer, an RLC layer, a media access control (MAC) layer, and a physical (PHY) layer; wherein a central unit (CU) portion of the processing circuitry implements a first number of layers of the multi-layer protocol stack; and wherein a distributed unit (DU) portion of the processing circuitry implements a second number of layers of the multi-layer protocol stack.
	Tenney in the same endeavor, discloses wherein the multi-layer protocol stack that includes an RRC layer, a PDCP layer, an RLC layer, a media access control (MAC) layer, and a physical (PHY) layer (i.e. See Fig. 2 RRC, PDCP, RLC, MAC, and PHY Layers); wherein a central unit (CU) portion of the processing circuitry implements a first number of layers of the multi-layer protocol stack (Fig. 2 CU 210 RRC +PDCP) ; and wherein a distributed unit (DU) portion of the processing circuitry implements a second number of layers of the multi-layer protocol stack.(Fig. 2 DU 220 RLC +MAC +PHY)
	In view of the above, having the apparatus of Van and Zhang and then given the well- established teaching of Tenney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing handover that includes a change in a portion of layers of a multi-layer protocol stack as done in Van’s and Zhang’s apparatus with a CU and DU portion as taught by Tenney, since Tenney  states in Column 2, lines 65-67 that the modification results in a structure that enables Layer 2 mobility of a user equipment between distributed units so that burdensome Layer 3 signaling between the user equipment and the centralized unit is avoided.
	Regarding claim 36, claim 36 is rejected in the same scope as claim 24.
	Regarding claim 37, claim 36 is rejected in the same scope as claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474